Title: Thomas Boylston Adams to John Adams, 20 September 1800
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear Sir.
					Philadelphia 20th: Septr: 1800
				
				I have received your favors of the 6th. & 10th: instts:— The little schism which took place among the federal people at their late meetings, & which was detailed in one of my late letters, has terminated to general satisfaction & from the turn it has taken will probably very much promote a union of interest & exertion. Every measure, which was pursued to modify the proceedings of the majority at the public meetings, was done in private meetings of the two Committees, & when the result of their conferences was to be laid before the general assembly for their approbation, no notice was taken of any difference having existed. Every thing went on smoothly & with greater unanimity than at any former meeting. You will see by the papers that my name has been brought into public for the purpose of attesting these proceedings.
				There is nothing of a public nature to excite much observation at this time, other than the Electioneering warfare, which is carried on with much warmth & some accrimony. The Newspapers here publish

no such speculations as those of Junius Americanus & Massasoit, (a foolish & absurd signature by the way.) voluntarily.
				The Mission to France excites enquiry—there seems even to be a great degree of impatience discovered, because the Executive has not thought fit to divulge what has been done & what is likely to be done further; & moreover what the Envoys were instructed to do. I am, for my own part, so indifferent upon this subject, that I feel a secret pleasure that this whimsical, womanish curiosity, of the people, should has not been gratified, as indeed I see not how it could be, consistently with prudence. But the high-flyers are by far the most eager to come at the state of the business—for no other purpose than to cavil and growl at it. The reports which circulate so freely on the subject of the speedy return of the Commissioners, are intended to worm & worry out the secret; at least they have this appearance. I scarcely know what creed is best on this occasion, for my data are no more authentic than those of other people, & yet my doubts are strong as to a satisfactory adjustment.
				Upon the subject of your favor of the 10th: I have nothing to add, except to concur with you in deploring the calamity which seems so inevitably to await us. Your determination concerning the unhappy object & cause of our affliction, is righteous & just.
				I am, dear Sir / Your Son
				
					T B Adams.
				
			